Atkinson, J.
The proceeding authorized by the Political Code, § 307, for the purpose of compelling the delivery of books, papers, or other property, as required by the three preceding sections, is not, when instituted before a judge of the superior court, a proceeding in any superior court; and consequently no order passed by such officer upon such a proceeding is reviewable by a writ of error to the Supreme. Court. Albea v. Watts, 114 Ga. 149 (39 S. E. 940) ; Steinheimer v. Jones, 114 Ga. 349 *266(40 S. E. 241). The instant ease, being one in which plaintiff as newly elected and commissioned sheriff was proceeding under the above statutes against one whose term as sheriff had expired and was holding over, differs from Clarke County v. Gamble, 136 Ga. 382 (71 S. E. 797), in which the county was the plaintiff, and was not brought under those statutes.
No. 9490.
February 13, 1934.
P. D. Rich and A. B. Conger, for plaintiff in error.
R. L. Cox and A. R. Gray, contra.

Writ of error dismissed.


All the Justices concur.